DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 18 recite set of first and second two wires having different resistivities.  As best understood, based on examiner’s discussion with applicant’s representative (see interview summary), claimed invention is shown in Fig 1C and discussed in paragraph 7, 41 and 42.  The mentioned instant specification refers the wires as first leg, second leg, etc.  Furthermore, instant specification refers tow first thermocouple (T2C1), second thermocouple (T2C2) etc.  However, claim is referring to “one of a plurality of thermocouples” and it’s confusing.  Therefore, claim is indefinite.  Dependent claims are rejected under 112(b) as they depend on the rejected claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 9, 10, 11, 12, 14, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bourigault (4,186,605).
	Regarding claim 1, Bourigault teaches a thermocouple wire harness comprising: 
at least two first wires of a first material having a first resistivity (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the chromel wire portions Col 7 lines 10-45), each wire being configured to connect to one of a plurality of thermocouples (12f, 12d Fig 2); and 
at least two second wires of a second material having a second resistivity different than the first resistivity, each wire being configured to connect to one of the plurality of thermocouples (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the alumel wire portions Col 7 lines 10-45), 
wherein at least one of the at least two second wires has a length greater than a length of each of the at least two first wires, and 
wherein at least one of the at least two first wires has a length shorter than the length of each of the at least two second wires.  
However, although Bourigault does not teach at least one of the at least two second wires has a length greater than a length of each of the at least two first wires, and at least one of the at least two first wires has a length shorter than the length of each of the at least two second wires.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
With respect to claim 3, Bourigault teaches at least two third wires of the first material having the first resistivity, each wire being configured to connect to one of the plurality of thermocouples (14cd, 12d Fig 2); and at least two fourth wires of the second material having the second resistivity, each wire being configured to connect to one of the plurality of thermocouples (14bc 12c Fig 2).  

Regarding claims 4, 5, 7, 8, 9 although Bourigault does not at least one of the at least two fourth wires has a length greater than a length of each of the at least two third wires, the length of at least one of the at least two second wires and at least one of the at least two fourth wires is greater than the length of each of the at least two first wires and at least two third wires; where the length of at least one of the at least two first wires and at least one of the at least two third wires is shorter than the length of each of the at least two second wires and at least two fourth wires.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

With respect to claim 10, Bourigault teaches the lengths of the wire are configured to balance series resistance between the plurality of thermocouples (abstract; col 2 lines 7-12).

Regarding claim 11, Bourigault teaches a thermocouple wire harness assembly comprising: 
a first wire leg of a first material having a first resistivity and being configured to connect to a first thermocouple (col 2 lines 26-32, 14ef, 12f Fig 2, one wire of 14ef and another wire 14de, the chromel wire portions Col 7 lines 10-45),; 
a second wire leg of the first material having the first resistivity and being configured to connect to a second thermocouple (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the chromel wire portions Col 7 lines 10-45),; 
a third wire leg of a second material having a second resistivity different from the first resistivity and being configured to connect to the first thermocouple (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the alumel wire portions Col 7 lines 10-45); and 
a fourth wire leg of the second material having the second resistivity and being configured to connect to the second thermocouple (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the alumel wire portions Col 7 lines 10-45), 29wherein at least one of the third and fourth wire legs has a length greater than a length of each of the first and second wire legs, or wherein at least one of the first and second wire legs has a length shorter than the length of each of the third and fourth wire legs.
However, although Bourigault does not teach at least one of the third and fourth wire legs has a length greater than a length of each of the first and second wire legs, or wherein at least one of the first and second wire legs has a length shorter than the length of each of the third and fourth wire legs.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).
Regarding claims 12, although Bourigault does the length of at least one of the third and fourth wire legs is greater than the length of each of the first and second wire legs, and wherein the length of at least one of the first and second wire legs is shorter than the length of each of the third and fourth wire legs.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).


With respect to claim 14,  Bourigault teaches a fifth wire leg of the first material having the first resistivity and being configured to connect to a third thermocouple (first wire 14cd 12d Fig 2); a sixth wire leg of the first material having the first resistivity and being configured to connect to a fourth thermocouple (first wire 14bc, 12c Fig 2); a seventh wire leg of the second material having the second resistivity and being configured to connect to the third thermocouple (second wire 14cd 12d Fig 2); and an eighth wire leg of the second material having the second resistivity and being configured to connect to the fourth thermocouple (second wire 14bc 12c Fig 2), wherein at least one of the seventh and eighth wire legs has a length greater than a length of each of the fifth and sixth wire legs, and wherein at least one of the fifth and sixth wire legs has a length shorter than the length of each of the seventh and eighth wire legs.  

However, although Bourigault does not teach at least one of the seventh and eighth wire legs has a length greater than a length of each of the fifth and sixth wire legs, and wherein at least one of the fifth and sixth wire legs has a length shorter than the length of each of the seventh and eighth wire legs.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

With respect to claim 15, Bourigault teaches comprising the first and second thermocouples (12f, 12d Fig 2).  

Regarding claim 16, Bourigault teaches the lengths of the wire legs are configured to balance series resistance between the first and second thermocouples (abstract; col 2 lines 7-12).
 Regarding claim 18, Bourigault teaches a thermocouple wire harness comprising: 
at least two first wires of a first material having a first resistivity (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the chromel wire portions Col 7 lines 10-45), each wire being configured to connect to one of a plurality of thermocouples (12f, 12d Fig 2); and 
at least two second wires of a second material having a second resistivity different than the first resistivity, each wire being configured to connect to one of the plurality of thermocouples (col 2 lines 26-32, 14ef Fig 2, one wire of 14ef and another wire 14de, the alumel wire portions Col 7 lines 10-45), 
wherein at least one of the at least two second wires has a length greater than a length of each of the at least two first wires, and 
wherein at least one of the at least two first wires has a length shorter than the length of each of the at least two second wires.  
However, although Bourigault does not teach , wherein the total wire length of at least one of the second wires is greater than the total wire length of each of the at least two first wires, wherein the total wire length of at least one of the first wires is shorter than the total wire length of each of the at least two second wires, and wherein the lengths of the wires are configured to balance series resistance between the thermocouples.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

With respect to claim 19, Bourigault teaches at least two third wires of the first material having the first resistivity (14cd, 12d Fig 2), each wire having a total wire length from a first end to a second end configured to connect to one of the respective thermocouples (14cd, 12d Fig 2); and at least two fourth wires of the second material having the second resistivity, each wire having a total wire length from a first end to a second end configured to connect to one of the respective thermocouples (14bc, 12c Fig 2), 31wherein the total wire length of at least one of the fourth wires is greater than the total wire length of each of the at least two third wires, and wherein the total wire length of at least one of the third wires is shorter than the total wire length of each of the at least two fourth wires.  

However, although Bourigault does not teach the total wire length of at least one of the fourth wires is greater than the total wire length of each of the at least two third wires, and wherein the total wire length of at least one of the third wires is shorter than the total wire length of each of the at least two fourth wires.  Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).

It would have been an obvious matter of design choice to change length, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).

Claims 2, 6, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bourigault (4,186,605) as applied to claim 1/5, further in view Evins (1610271).

With respect to claims 2, 6, 13, 17, 20, Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).
However, Bourigault does not teach at least two first wires is looped.  
Evins teaches thermocouple wire are looped (Fig 5).
Therefore, it would have been an obvious matter of design choice to use looped wires, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)).  Regarding size, Bourigault teaches different wires connecting to different thermocouples having different lengths (Col 7 lines 10-45).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
Kulczyk (EP1014059) teaches averaging temperature sensor of a plurality of thermocouples using NiAl and NiCr wires. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855